EXHIBIT 10.33

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND

FIRST AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT (this “Amendment”) is made
and entered into this 14th day of May, 2007, by and among CARAUSTAR INDUSTRIES,
INC., a North Carolina corporation (“Caraustar”), each subsidiary of Caraustar
listed on the signature pages hereto as a “Borrower” (Caraustar and each such
subsidiary shall be referred to herein, collectively, as the “Borrowers” and
each individually as a “Borrower”), each subsidiary of Caraustar listed on the
signature pages hereto as a “Guarantor” (each such subsidiary shall be referred
to herein, collectively, as the “Guarantors” and each individually as a
“Guarantor”), the financial institutions party to the Credit Agreement (as
defined below) from time to time as lenders (such financial institutions,
together with their respective successors and assigns, shall be referred to
herein, collectively, as “Lenders” and each individually as a “Lender”), and
BANK OF AMERICA, N.A., a national banking association, in its capacity as agent
for the Lenders (together with its successors and assigns in such capacity,
“Agent”).

Recitals:

The Borrowers, the Guarantors, the Lenders and the Agent are parties to (i) that
certain Amended and Restated Credit Agreement dated as of March 30, 2006 (as at
any time amended, restated, modified or supplemented, the “Credit Agreement”),
pursuant to which the Agent and the Lenders have made certain revolving credit
and term loans and other financial accommodations to the Borrowers, and
(ii) that certain Amended and Restated Security Agreement dated as of March 30,
2006 (as at any time amended, restated, modified or supplemented, the “Security
Agreement”), pursuant to which the Borrowers and the Guarantors have granted to
the Agent, for the benefit of the Lenders, a continuing Lien on the Collateral
to secure the Obligations.

The parties desire to amend the Credit Agreement and the Security Agreement as
hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) By deleting sub-clause (i) of clause (b) of Section 5.4 of the Credit
Agreement and by substituting in lieu thereof the following new sub-clause (i):

(i) If requested by the Agent, together with each Borrowing Base Certificate
delivered pursuant to Section 5.4(a), a schedule of each



--------------------------------------------------------------------------------

Borrower’s Accounts created, credits given, cash collected and other adjustments
to such Borrower’s Accounts since the last such schedule; provided that, if
Availability is less than $10,000,000 at any time (or, after the exercise of the
Financial Covenant Option and the release of the Minimum Availability Reserve,
is less than $25,000,000), Borrowers will, whether or not requested by the
Agent, furnish the aforementioned schedule to the Agent and each Lender on the
first Tuesday that follows such failure and on each Tuesday thereafter until
such time as the Accounts Reporting Requirement is subsequently met (provided
that, notwithstanding the foregoing, the schedule shall only be required to
include credits given and other adjustments to such Borrower’s Accounts on a
monthly basis when delivered in connection with the delivery of each Borrowing
Base Certificate);

(b) By deleting clause (b) of Section 7.4 of the Credit Agreement and by
substituting in lieu thereof the following new clause (b):

(b) Each Obligor shall permit representatives and independent contractors of the
Agent to visit and inspect any of such Obligor’s or any of its Subsidiaries’
properties, to examine such Obligor’s and Subsidiaries’ corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
such Obligor’s and Subsidiaries’ affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as soon as may be reasonably
desired, upon reasonable advance notice to the Borrowers’ Agent. If the Agent
initiates an inspection and audit as of a date when the Average Availability as
of the most recently ended fiscal month of the Obligors (i) is less than or
equal to $15,000,000 (or, after the exercise of the Financial Covenant Option
and the release of the Minimum Availability Reserve, is less than or equal to
$30,000,000), the Obligors shall be responsible for the expense of such
inspection and audit if more than 120 days have elapsed since the date of the
initiation of the last inspection and audit, (ii) is less than or equal to
$45,000,000 but greater than $15,000,000 (or, after the exercise of the
Financial Covenant Option and the release of the Minimum Availability Reserve,
is less than or equal to $60,000,000 but greater than $30,000,000), the Obligors
shall be responsible for the expense of such inspection and audit if more than
180 days have elapsed since the date of the initiation of the last inspection
and audit, or (iii) is greater than $45,000,000 (or, after the exercise of the
Financial Covenant Option and the release of the Minimum Availability Reserve,
is greater than $60,000,000), the Obligors shall be obligated to pay the expense
of such inspection and audit if more than 360 days have elapsed since the date
of the initiation of the last inspection and audit. In addition, when an Event
of Default exists, the Agent may do any of the foregoing at the expense of the
Obligors at any time during normal business hours and without advance notice.

(c) By deleting Section 7.22 of the Credit Agreement and by substituting in lieu
thereof the following:

7.22 Fixed Charge Coverage Ratio.

In the event that Availability is less than $20,000,000 at any time (a “Trigger
Event”), then as of the date of such Trigger Event and thereafter until such
Trigger Event is cured as set forth below, the Consolidated Parties shall be
required to



--------------------------------------------------------------------------------

maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0, measured on a
trailing twelve month basis as of the last day of the most recently ended fiscal
month for which financial statements have been (or were required to be)
delivered hereunder and, subject to the following sentence, as of the last day
of each subsequent fiscal month. Following a Trigger Event, the requirement to
comply with the Fixed Charge Coverage Ratio shall remain in effect unless and
until the Borrowers have maintained Availability of at least $20,000,000 for a
period of at least 120 consecutive days commencing after the occurrence of such
Trigger Event and ending on the last day of a fiscal month, after which time the
requirement to comply with the minimum Fixed Charge Coverage Ratio shall not
apply unless a subsequent Trigger Event occurs. If the Obligors fail to deliver
financial statements on the due date therefor (without giving effect to any cure
periods), such that the Fixed Charge Covenant Ratio cannot be calculated, the
Fixed Charge Covenant Ratio shall be deemed to be less than 1.0 to 1.0 until
such time as the required financial statements are actually delivered.
Notwithstanding anything to the contrary contained in this Section 7.22, for so
long as the Borrowers have not exercised the one-time Financial Covenant Option
and, consequently, the Minimum Availability Reserve of $15,000,000 continues to
exist, the Fixed Charge Coverage Ratio of the Consolidated Parties shall not be
tested. If the Borrowers elect to exercise the one-time Financial Covenant
Option and, consequently, the Minimum Availability Reserve of $15,000,000 is
released, the Fixed Charge Coverage Ratio of the Consolidated Parties shall
thereafter be tested as set forth above.

(d) By deleting the word “or” from the end of clause (p) of Section 9.1 of the
Credit Agreement, by deleting the period (“.”) from the end of clause (q) of
Section 9.1 of the Credit Agreement and by substituting in lieu thereof “; or”,
and by adding the following new clause (r) to the end of Section 9.1 of the
Credit Agreement immediately following existing clause (q):

(r) Availability is less than $0 at any time and such Availability shortfall is
not cured by Borrowers within three (3) Business Days after it is timely
reported to Agent by Borrowers in writing, provided that Borrowers shall only be
entitled to cure one Availability shortfall during any 365-day period.

(e) By deleting sub-clause (v) of clause (a) of Section 11.1 of the Credit
Agreement and by substituting in lieu thereof the following new sub-clause (v):

(v) amend the definition of “Borrowing Base”, “Eligible Accounts”, “Eligible
Inventory” or “Minimum Availability Reserve”;

(f) By deleting the period (“.”) at the end of clause (a) of Section 11.1 of the
Credit Agreement and by substituting in lieu thereof the following language:

; provided further, that, without limiting any of the foregoing language, the
written consent of Required Lenders shall be sufficient to waive any Event of
Default occurring as a result of Borrowers’ violation of clause (r) of
Section 9.1 (Availability shortfall).

(g) By deleting the definitions of “Applicable Margin,” “Borrowing Base” and
“Net Orderly Liquidation Value” contained in Annex A to the Credit Agreement and
by substituting in lieu thereof the following new definitions:



--------------------------------------------------------------------------------

“Applicable Margin” means:

(i) with respect to Base Rate Revolving Loans and all other Obligations (other
than Base Rate Term Loans and LIBOR Rate Loans), 0.25%;

(ii) with respect to Base Rate Term Loans, 0.50%;

(iii) with respect to LIBOR Revolving Loans, 1.75%; and

(iv) with respect to LIBOR Term Loans, 2.00%.

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by the Average Availability and Fixed Charge
Coverage Ratio measured as of the last day of each fiscal quarter, based on the
applicable pricing grid set forth below, commencing with the fiscal quarter
ending on June 30, 2007. For purposes of calculating Average Availability for
the fiscal quarter ending on June 30, 2007 only, the actual Availability on each
day prior to May 15, 2007 shall be reduced by $15,000,000 to account for the
institution of the Minimum Availability Reserve and the resulting effect on the
Borrowing Base during the ongoing fiscal quarter.

If (a) the Fixed Charge Coverage Ratio (measured for the period of four fiscal
quarters

then ending) is less than 1.0 to 1.0 and (b) the Financial Covenant Option has
not been

exercised by the Borrowers

 

LEVEL

  

AVERAGE AVAILABILITY

(measured for the fiscal quarter

then ending)

   LIBOR LOANS     BASE RATE
LOANS             Term
Loans     Revolving
Loans     Term
Loans     Revolving
Loans   I    Less than $5 million    2.50 %   2.25 %   1.00 %   0.75 % II   
Greater than or equal to $5 million but less than $20 million    2.25 %   2.00 %
  0.75 %   0.50 % III    Greater than or equal to $20 million    2.00 %   1.75 %
  0.50 %   0.25 %



--------------------------------------------------------------------------------

If (a) the Fixed Charge Coverage Ratio (measured for the period of four fiscal
quarters

then ending) is equal to or greater than 1.0 to 1.0 and (b) the Financial
Covenant Option

has not been exercised by the Borrowers

 

LEVEL

  

AVERAGE AVAILABILITY

(measured for the fiscal quarter then ending)

   LIBOR LOANS     BASE RATE
LOANS             Term
Loans     Revolving
Loans     Term
Loans     Revolving
Loans   I    Less than $5 million    2.25 %   2.00 %   0.75 %   0.50 % II   
Greater than or equal to $5 million but less than $20 million    2.00 %   1.75 %
  0.50 %   0.25 % III    Greater than or equal to $20 million but less than $35
million    1.75 %   1.50 %   0.25 %   Zero   IV    Greater than or equal to $35
million    1.50 %   1.25 %   Zero     Zero  

If the Financial Covenant Option has been exercised by the Borrowers and the
Minimum

Availability Reserve has been released

 

LEVEL

  

AVERAGE AVAILABILITY

(measured for the fiscal quarter then ending)

   LIBOR LOANS     BASE RATE
LOANS             Term
Loans     Revolving
Loans     Term
Loans     Revolving
Loans   I    Less than $20 million    2.25 %   2.00 %   0.75 %   0.50 % II   
Greater than or equal to $20 million but less than $35 million    2.00 %   1.75
%   0.50 %   0.25 % III    Greater than or equal to $35 million but less than
$50 million    1.75 %   1.50 %   0.25 %   Zero   IV    Greater than or equal to
$50 million, plus a Fixed Charge Coverage Ratio of less than 1.0 to 1.0    1.75
%   1.50 %   0.25 %   Zero   V    Greater than or equal to $50 million, plus a
Fixed Charge Coverage Ratio of at least 1.0 to 1.0    1.50 %   1.25 %   Zero    
Zero  



--------------------------------------------------------------------------------

All adjustments in the Applicable Margin shall be implemented quarterly on a
prospective basis on the 3rd Business Day after receipt by the Agent of the
Financial Statements and compliance certificate required under Sections 5.2(b)
and (d) for each fiscal quarter. If a Default or Event of Default has occurred
and is continuing at the time any reduction in the Applicable Margin is to be
implemented, no reduction may occur until the first day of the first calendar
month following the date on which such Default or Event of Default is waived or
cured.

“Borrowing Base” means, at any time, an amount equal to

 

  (a) the sum of:

 

  (i) eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus

 

  (ii) the lesser of:

 

  (A) seventy percent (70%) of the Cost Value of Eligible Inventory, or

 

  (B) eighty-five percent (85%) of the Net Orderly Liquidation Value of Eligible
Inventory;

minus

 

  (b) Reserves from time to time established by the Agent in its reasonable
credit judgment;

provided that the aggregate Revolving Loans advanced against Eligible Inventory
shall not exceed the Maximum Inventory Loan Amount.

“Net Orderly Liquidation Value” means, with reference to both Eligible Equipment
and Eligible Inventory, the orderly liquidation value, net of liquidation
expenses, of such Collateral, as determined and reported pursuant to an
appraisal by a qualified independent appraiser selected by the Agent.



--------------------------------------------------------------------------------

(h) By deleting the phrase “, valued at the lower of cost (on a first-in,
first-out basis) or market” from the first sentence of the definition of
“Eligible Inventory” contained in Annex A to the Credit Agreement.

(i) By adding the following sentence to the end of the definition of “Reserves”
contained in Annex A to the credit Agreement:

Furthermore, at all times unless and until the Borrowers elect to exercise the
Financial Covenant Option, “Reserves” shall be deemed to include the Minimum
Availability Reserve.

(j) By adding the following new definitions of “Accounts Reporting Average
Availability,” “Accounts Reporting Requirement,” “Cost Value,” “Financial
Covenant Option” and “Minimum Availability Reserve” to Annex A of the Credit
Agreement in proper alphabetical sequence:

“Accounts Reporting Average Availability” means, as of any date of
determination, the average daily Availability during the period of 45
consecutive days then ended.

“Accounts Reporting Requirement” means the requirement that, as of any date of
determination, at least one of the following conditions shall be satisfied:
(a) Accounts Reporting Average Availability is equal to or greater than
$25,000,000 (or, after the exercise of the Financial Covenant Option and the
release of the Minimum Availability Reserve, is equal to or greater than
$40,000,000) or (b) the Fixed Charge Coverage Ratio of the Consolidated Parties,
measured as of the last day of the immediately preceding calendar month for the
trailing twelve month period then ended, is at least 1.0 to 1.0.

“Cost Value” means, with reference to Eligible Inventory, the lower of (i) the
cost of such Eligible Inventory, calculated on a first-in, first-out basis
determined in accordance with GAAP, or (ii) the market value of such Eligible
Inventory as of the date of determination.

“Financial Covenant Option” means the option of the Borrowers, upon prior
written notice to the Agent at least three (3) Business Days prior to the end of
any calendar month and effective on the first day of the calendar month which
follows the month in which such notice is given, to reinstate the obligation of
the Borrowers to comply with the Fixed Charge Coverage Ratio requirements
contained in Section 7.22 hereof and, in connection therewith, release the
Minimum Availability Reserve. This option shall not be exercisable at any time
that a Default or Event of Default has occurred and is continuing.

“Minimum Availability Reserve” means a Reserve of $15,000,000, which shall
remain in place unless and until the Financial Covenant Option is exercised.



--------------------------------------------------------------------------------

3. Amendments to Security Agreement. The Security Agreement is hereby amended as
follows:

(a) By deleting the definition of “Dominion Date” contained in Section 1 of the
Security Agreement and by substituting in lieu thereof the following new
definition:

“Dominion Date” means the date on which Agent, in accordance with the terms of a
Blocked Account Agreement, gives notice to any Clearing Bank that Agent is
exercising dominion over the applicable Payment Account and that withdrawals by
Grantors are no longer permitted from such Payment Account, provided that,
notwithstanding anything to the contrary in any Blocked Account Agreement, Agent
may not give any such notice prior to the first day on which (a) Availability is
less than $5,000,000 (or, after the exercise of the Financial Covenant Option
and the release of the Minimum Availability Reserve, is less than $20,000,000),
or (b) an Event of Default occurs.

(b) By adding the following new definition of “Inventory Appraisal Requirement”
to Section 1 of the Security Agreement:

“Inventory Appraisal Requirement” means the requirement that, as determined on
the last day of each Fiscal Quarter, each of the following conditions shall be
satisfied: (a) Average Availability is equal to or greater than $25,000,000 (or,
after the exercise of the Financial Covenant Option and the release of the
Minimum Availability Reserve, is equal to or greater than $40,000,000) and
(b) the Fixed Charge Coverage Ratio of the Consolidated Parties, measured for
the trailing twelve month period then ending, is at least 1.0 to 1.0.

(c) By adding the following sentence to the end of Section 7 of the Security
Agreement:

Notwithstanding anything contained in the foregoing sentence, Grantors shall, at
their expense and upon Agent’s request, provide Agent with an appraisal of the
Net Orderly Liquidation Value of all Eligible Inventory at least twice during
each calendar year (but not more than once prior to June 30 of any calendar
year); provided that Grantors shall not be required to pay the cost of a second
such appraisal during any Fiscal Quarter that follows a Fiscal Quarter in which
the Inventory Appraisal Requirement was met on the last day thereof.

4. Ratification and Reaffirmation. Each Obligor hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Obligor’s covenants,
duties, indebtedness and liabilities under the Loan Documents.

5. Acknowledgments and Stipulations. Each Obligor acknowledges and stipulates
that the Credit Agreement, the Security Agreement and the other Loan Documents
executed by such Obligor are legal, valid and binding obligations of such
Obligor that are enforceable against such Obligor in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Obligor); the
security interests and liens granted by such Obligor in favor of the Agent are
duly perfected, first priority security interests and Liens; and, on and as of
the opening of business on May 8, 2007, the unpaid principal amount of the
Revolving Loans totaled $27,000,000.00, the unpaid principal amount of the Term
Loan totaled $28,680,555.57, and the face amount of all issued and outstanding
Letters of Credit totaled $16,622,236.43.

6. Representations and Warranties. Each Obligor represents and warrants to the
Agent and the Lenders, to induce Agent and each Lender to enter into this
Amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have



--------------------------------------------------------------------------------

been duly authorized by all requisite corporate action on the part of such
Obligor and this Amendment has been duly executed and delivered by such Obligor;
and all of the representations and warranties made by such Obligor in the Credit
Agreement and the Security Agreement are true and correct on and as of the date
hereof.

7. References to the Credit Agreement and the Security Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment, and each reference in the
Security Agreement is to “this Agreement,” “hereunder,” or words of like import
shall mean and be a reference to the Security Agreement, as amended by this
Amendment.

8. Breach of Amendment. This Amendment constitutes a Loan Document, and a breach
of any representation, warranty or covenant herein shall have the consequences
set forth in the Credit Agreement.

9. Conditions Precedent. The effectiveness of the amendments contained in
Sections 2 and 3 hereof are subject to the satisfaction of each of the following
conditions precedent in a manner satisfactory to the Agent and each Lender,
unless satisfaction thereof is specifically waived in writing by the Agent and
each Lender:

(a) The Agent shall have received a duly executed counterpart of this Amendment
from each of the parties hereto;

(b) The Agent shall have received the amendment fee described in that certain
fee letter dated the date hereof among the Borrowers, the Agent and the Lenders;
and

(b) No Default or Event of Default shall be in existence.

10. Expenses of the Agent. Borrowers agree to pay, on demand, all costs and
expenses incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of the Agent’s
legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

11. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by the Agent and the Lenders (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

13. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement, the Security Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect. This Amendment is not intended to
be, nor shall it be construed to create, a novation or accord and satisfaction,
and both the Credit Agreement and the Security Agreement, each as herein
modified, shall continue in full force and effect.



--------------------------------------------------------------------------------

14. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

15. Further Assurances. Each Obligor agrees to take such further actions as
Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

16. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

17. Release of Claims. To induce the Agent and the Lenders to enter into this
Amendment, each Obligor hereby releases, acquits and forever discharges the
Agent and each Lender, and all officers, directors, agents, employees,
successors and assigns of the Agent and each Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that such Obligor now has or ever had
against the Agent or any Lender arising under or in connection with any of the
Loan Documents or otherwise. Each Obligor represents and warrants to the Agent
and the Lenders that such Obligor has not transferred or assigned to any Person
any claim that such Obligor ever had or claimed to have against the Agent or any
Lender.

18. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

BORROWERS     CARAUSTAR INDUSTRIES, INC.       By:   /s/ Ronald J. Domanico    
    Ronald J. Domanico, Senior Vice President

 

    CARAUSTAR CUSTOM PACKAGING GROUP, INC.       By:   /s/ Ronald J. Domanico  
      Ronald J. Domanico, Vice President

 

    CARAUSTAR RECOVERED FIBER GROUP, INC.       By:   /s/ Ronald J. Domanico    
    Ronald J. Domanico, Vice President

 

    CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.       By:   /s/
Ronald J. Domanico         Ronald J. Domanico, Vice President

 

    CARAUSTAR MILL GROUP, INC.       By:   /s/ Ronald J. Domanico         Ronald
J. Domanico, Vice President

 

    SPRAGUE PAPERBOARD, INC.       By:   /s/ Ronald J. Domanico         Ronald
J. Domanico, Vice President

 

GUARANTORS     PBL INC.       By:   /s/ Ronald J. Domanico         Ronald J.
Domanico, Vice President



--------------------------------------------------------------------------------

GYPSUM MGC, INC. By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice
President

 

McQUEENEY GYPSUM COMPANY By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice
President

 

CARAUSTAR, G.P. By:  

CARAUSTAR INDUSTRIES, INC.,

General Partner

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico,     Senior Vice President
By:  

CARAUSTAR INDUSTRIAL AND

CONSUMER PRODUCTS GROUP, INC.,

General Partner

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico,     Vice President

 

McQUEENY GYPSUM COMPANY, LLC By:  

McQUEENEY GYPSUM COMPANY,

Sole Member

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico,     Vice President

 

RECCMG, LLC By:  

CARAUSTAR MILL GROUP, INC.,

Sole Member

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico,     Vice President



--------------------------------------------------------------------------------

FEDERAL TRANSPORT, INC. By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice
President

 

AUSTELL HOLDING COMPANY, LLC By:  

CARAUSTAR INDUSTRIES, INC.,

Sole Member

  By:   /s/ Ronald J. Domanico     Ronald J. Domanico,     Senior Vice President

 

CAMDEN PAPERBOARD CORPORATION By:   /s/ Ronald J. Domanico   Ronald J. Domanico,
Vice President

 

CHICAGO PAPERBOARD CORPORATION By:   /s/ Ronald J. Domanico   Ronald J.
Domanico, Vice President

 

HALIFAX PAPER BOARD COMPANY, INC. By:   /s/ Ronald J. Domanico   Ronald J.
Domanico, Vice President

 

CARAUSTAR CUSTOM PACKAGING GROUP

(MARYLAND), INC.

By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice President

 

PARAGON PLASTICS, INC. By:   /s/ Ronald J. Domanico   Ronald J. Domanico, Vice
President

[Signatures continued on following page]



--------------------------------------------------------------------------------

AGENT     BANK OF AMERICA, N.A., as Agent       By:   /s/ Walter T. Shellman    
    Walter T. Shellman, Senior Vice President

 

LENDERS     BANK OF AMERICA, N.A.       By:   /s/ Walter T. Shellman        
Walter T. Shellman, Senior Vice President       Address:       300 Galleria
Parkway, Suite 800       Atlanta, Georgia 30339       Attention: Loan
Administrative Officer - Caraustar       Telecopy No.: (770) 857-2947

 

   

MERRILL LYNCH CAPITAL, a division of Merrill

Lynch Business Financial Services, Inc.

      By:   /s/ Troy A. Oder       Name:   Troy A. Oder       Title:   Vice
President       Address:       222 N. LaSalle Street, 16th Floor       Chicago,
Illinois 60601       Attention: Troy Oder       Telecopy No.: (312) 499-3127

 

    THE CIT GROUP/BUSINESS CREDIT, INC.       By:   /s/ Jang Kim       Name:  
Jang Kim       Title:   Vice President       Address:       11 West 42nd Street
      13th Floor       New York, New York 10036       Attention: Jang Kim      
Telecopy No.: (212) 461-7762



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Jeff A. Tompkins Name:   Jeff A. Tompkins
Title:   Vice President Address: 2200 Ross Avenue, 6th Floor Dallas, Texas 75201
Attention: Jeff Tompkins Telecopy No.: (214) 965-2594